Opinion filed April 28, 2011




                                             In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-10-00383-CR
                                          __________

                      JOHNNY FREDRICK HENRY A/K/A
                   JOHNNY FREDRICK HENRY, JR., Appellant

                                                V.

                                 STATE OF TEXAS, Appellee


                               On Appeal from the 29th District Court

                                     Palo Pinto County, Texas

                                    Trial Court Cause No. 14382


                               MEMORANDUM              OPINION
       The jury convicted Johnny Fredrick Henry a/k/a Johnny Fredrick Henry, Jr. of robbery.
Upon appellant’s plea of “true” to two felonies alleged for enhancement purposes, the jury
sentenced appellant to confinement in the Institutional Division of the Texas Department of
Criminal Justice for a term of fifty years. We dismiss the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of his right to review the record
and file a response to counsel’s brief. A response has not been filed.1 Court-appointed counsel
has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
          Following the procedures outlined in Anders and Schulman, we have independently
reviewed the record, and we agree that the appeal is without merit and should be dismissed.
Schulman, 252 S.W.3d at 409. In this regard, we note that appellant essentially admitted at trial
to the conduct with which he was charged.
         We note that counsel has the responsibility to advise appellant that he may file a petition
for discretionary review with the clerk of this court seeking review by the Texas Court of
Criminal Appeals.             TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the
defendant on appeal shall, within five days after the opinion is handed down, send his client a
copy of the opinion and judgment, along with notification of the defendant’s right to file a pro se
petition for discretionary review under Rule 68.”). Likewise, this court advises appellant that he
may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
         The motion to withdraw is granted, and the appeal is dismissed.


                                                                                   PER CURIAM

April 28, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel2 consists of: Wright, C.J.,
McCall, J., and Hill, J.3




         1
          By letter, this court granted appellant thirty days in which to exercise his right to file a response to counsel’s brief.
.
         2
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         3
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  2